Citation Nr: 1702687	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  13-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from February 1943 to March 1946.  He died in April 2010, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death.  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in April 2010 of cardiomyopathy.  Another significant condition that contributed to the Veteran's death was chronic obstructive pulmonary disease (COPD).   

2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), rated as 50 percent disabling.  

3.  The most persuasive, probative, credible, and competent evidence fails to demonstrate that the cause of death listed on the Veteran's death certificate was incurred in or related to his military service or manifested to a compensable degree within one year thereof, or that a service-connected disability caused or substantially or materially contributed to the Veteran's death.  



CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A, 5107 (West  2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The appellant was notified in an August 2010 letter of what was necessary to support a DIC claim.  Sufficient notice of the VCAA pursuant to Hupp was provided.  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

The RO effectively satisfied the notice requirements with respect to the issue on appeal.  Therefore, the Board finds that the appellant was adequately notified of these rights and has had ample opportunity to exercise these rights prior to final adjudication of this claim by the Board.  The Board finds no prejudice to the appellant with respect to the lack of any notice provided in connection with this claim. 

Next, VA has a duty to assist an appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination or opinion when necessary.  See 38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159 (2016).  

At the outset, it is important to note that the Veteran's service personnel and service treatment records are unavailable.  In response to the request for his service records, these records were "fire related," meaning that they were most likely destroyed in a fire that occurred at the National Personnel Records Center in St. Louis, Missouri, in July 1973.  The Board notes when service records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, because the Veteran's service records are not available, VA has a heightened duty to assist in the present case.  After a careful review of the file, the Board finds that all necessary development has been accomplished, as the appellant indicated in a September 2010 VCAA notice response that she has submitted all remaining evidence that she had to support the claim.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All known available evidence and information has been collected.  

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  A medical examination or opinion was not necessary in this regard.  The appellant claims only that the Veteran's service-connected PTSD had a role in hastening the Veteran's death even though the cause was heart disease.  The only evidence presented by the appellant was evidence that the Veteran had PTSD and heart disease, but no cause or effect related thereto.  There remains no known evidence which might substantiate the claim but which has not been sought or collected for review.  

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  The appellant withdrew a request for an RO hearing that had been scheduled with this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310;
38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312 (b).  

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

In those cases, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303 (d) (2016).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

If at least one of the diseases deemed chronic for VA purposes, becomes manifest to a degree of 10 percent or more during the one-year period immediately following a veteran's separation from service, the condition may be presumed to have been incurred in service, notwithstanding that there is no inservice record of the disorder. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service- connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In this case, the Veteran died in April 2010.  According to his death certificate, the cause of his death was cardiomyopathy, with a significant condition of COPD that contributed to his death.  The death certificate indicates that an autopsy was not performed.  At the time of his death, the Veteran was service connected for PTSD.   The rating was 50 percent.  

Service treatment records (STRs) are not associated with the claim file.  These records cannot be located and appears that they may be fire-related and cannot be reconstructed.  There is no other evidence of record that shows that the Veteran had a chronic disease within one year of service discharge.  

At the outset, it is important to note that the appellant does not claim that the Veteran had a chronic disease in service or within one year thereof and that this caused his death.  She primarily maintains that medical studies have linked conditions like depression, anxiety, and PTSD with heart disease, from which he died.  The appellant was not clear as to what circumstances were contributory to the Veteran's death, but she did indicate that the Veteran's PTSD contributed substantially or materially to his death.  

Associated with the record is a medical statement dated May 2008 from P.B.G., MD.  Dr. P.B.G. stated that the Veteran had multiple medical problems which caused him to experience anxiety.  None of those medical problems he set forth were service connected.  Additionally, his lone service-connected disability, PTSD, was not indicated to have caused or aggravated any of the medical problems addressed by Dr. P.B.G.  

In November 2016, the appellant's representative indicated, in pertinent part, that a review of the VA/DOD Clinical Guideline for Management of Post-Traumatic Stress Disorder stated that PTSD has been linked to cardiovascular disease, anemia, arthritis, asthma, back pain, diabetes, eczema, kidney disease, lung disease, ulcers, chronic pain, work absenteeism, and other generalized health problems.  (Weisberg, et al., 2002; Hoge et al. 2007).  Although there may have been some linkage of PTSD to the aforementioned disorders, there is no evidence which indicates that in this case PTSD caused or aggravated any disability which substantially or materially caused the Veteran's death.  
 
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although interest may affect the credibility of a person's testimony, it does not affect competency to testify).  

In determining whether statements submitted by an appellant are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the appellant is competent to report the Veteran's symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the Board finds the appellant's statements on the etiology of the Veteran's cause of death (times and circumstances associated with service), do not address the Veteran's symptoms and are therefore lacking in competency in this regard.  

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  "Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  In this case, the appellant is not competent to provide testimony regarding the etiology of the Veteran's cardiomyopathy or COPD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) (sometimes the layperson will be considered competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Because cardiomyopathy and COPD are diagnosed by unique and readily identifiable features, neither involves a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's cardiomyopathy and COPD are found to lack competency in this respect.  As such, the Board finds the statements have no probative value in determining whether the Veteran's cause of death was related to service or that his service-connected PTSD secondarily caused or aggravated his cardiomyopathy or COPD, which caused his death.  No medical evidence of record has specifically related the Veteran's service-connected PTSD to his cardiomyopathy which was the cause of the Veteran's death or to his COPD, a contributory cause of death.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


